 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

JEREMIAH LUCKEY,

 

 

 

Plaintiff,
ORDER
-against-
18-CV-8103 (AT)(KNF)
CAPTAIN JONAS, CORRECTION OFFICER
YARYGIN, CORRECTION OFFICER SIMON,
CORRECTION OFFICER LISICHKIN,
CORRECTION OFFICER JOSEPH, and
CORRECTION OFFICER SIMPSON,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

By an order dated September 4, 2019, the assigned district judge granted, in part, and
denied, in part, the defendants’ motion to dismiss. See Docket Entry No. 28. The docket sheet
maintained by the Clerk of Court does not reflect that the defendants filed their answer to the
complaint, after their motion to dismiss was resolved. Therefore, on or before December 30,
2019, the defendants shall serve and file their answer to the complaint.

Dated: New York, New York SO ORDERED:

December 16, 2019 '

Copy mailed to: KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Jeremiah Luckey
